Appeals by the defendant from two judgments of the County Court, Rockland County (Nelson, J.), both rendered December 22, 1998, convicting him of criminal sale of a controlled substance in the second degree (three counts) and criminal possession of a controlled substance in the third degree (six counts) under Indictment No. 98-00119, and criminal possession of a weapon in the third degree under Indictment No. 98-00120, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave *512to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.